Broyles, C. J.
1. Special grounds 1, 2, and 3 of the motion for a new trial are not complete and understandable within themselves, and, therefore, under repeated rulings of the Supreme Court and of this court, can not be considered.
2. Special grounds 4 and 5 of the motion for a new trial, when considered in the light of the trial judge’s note attached to each of those grounds, show no error.
3. The verdict ivas amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloockoorth, JJ., concur.